Citation Nr: 1416584	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  07-30 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for residuals of a left eye injury.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from December 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Columbia, South Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to an evaluation in excess of 40 percent for the service-connected left eye disability.

In June 2011, the Board remanded the matter for additional development.  The Board also granted service connection for migraine headaches; that decision has been implemented and no further question requires appellate review.

During the processing of the appeal, the RO granted entitlement to a 60 percent evaluation for the left eye, for the entirety of the appeals period, in a December 2011 rating decision.  The issue is characterized accordingly.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for enucleation, or anatomical loss, of his left eye.  He is not service connected for any disability or impairment of the right eye; entitlement to a right eye disability was in fact denied in an unappealed June 2006 rating decision.

When a Veteran is service connected for only one eye and is able, as here, to wear a prosthetic, an evaluation is assigned as if the nonservice-connected has vision of 20/40, regardless of the actual measured visual acuity.  38 C.F.R. § 4.75(c).  The sole exception to this rule for Schedular evaluation occurs under the paired organ rule of 38 C.F.R. § 3.383.  If both eyes have actual measured visual impairment of 20/200 or worse, or if the peripheral field of vision in each eye is 20 degrees or less, the nonservice-connected eye is treated as service connected.  38 C.F.R. § 3.383(a).

Here, the measured visual impairment of the nonservice-connected right eye has varied, due in the opinion of multiple doctors to the Veteran's lack of cooperation.  However, the measured acuity is in all instances far better than 20/200; the worst validated finding is 20/70 corrected distance vision.  In applying the Schedular criteria, then, the right eye should have been considered to have vision of 20/40.  The Schedule provides a maximum 40 percent evaluation in such circumstances.

Nevertheless, the RO used the actual measured visual acuity to assign an increased 60 percent evaluation.  The reason for this is unclear.  It may well be a clear and unmistakable error in application of the law.  It is also possible that the RO determined that an extraschedular evaluation was applicable under 38 C.F.R. § 3.321, though there is no mention of such in the December 2011 rating decision, or evidence of compliance with the process for assignment of an extraschedular evaluation.  Some other reason not immediately evident to the Board is also possible.

In any case, the Board is deprived of an opportunity to effectively review the currently assigned evaluation by the lack of any clear reasoning in the December 2011 rating decision.  Only if the RO explains the basis for the currently assigned evaluation can the Board conduct a meaningful review.

Accordingly, the case is REMANDED for the following action:

1. Review the December 2011 rating decision and subsequent December 2011 and November 2013 supplemental statement of the cases (SSOCs).

2.  Issue an SSOC explaining the assignment of a 60 percent evaluation for a service connected left eye disability in light of the absence of a service-connected right eye disability and 38 C.F.R. §§ 3.383, 4.75, 4.79.

3.  If no explanation can be offered, follow all appropriate procedural requirements and then issue an appropriate decisional document correcting any error in the current evaluation, along with an SSOC reflecting the corrected evaluation.  Readjudicate the claims on appeal.  If the benefit sought remains denied, provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



